


EXHIBIT 10.1


THE UNITS (AND UNDERLYING SECURITIES) WHICH ARE THE SUBJECT OF THIS SUBSCRIPTION
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THE UNITS (AND UNDERLYING SECURITIES) ACQUIRED BY
INVESTORS MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH
STATE LAWS AS MAY BE APPLICABLE, OR DELIVERY TO THE COMPANY OF AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
AN INVESTMENT IN THE UNITS IS SUBJECT TO CERTAIN RISKS.  SEE “RISK FACTORS” IN
THE CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM, DATED AUGUST 7, 2008.
 
This Subscription Agreement, the Confidential Private Placement Memorandum and
the Exhibits attached thereto are highly confidential.  This Subscription
Agreement does not constitute an offer to any person other than the subscriber
named below or to the public generally to subscribe for or otherwise acquire any
Units.  No one is permitted to distribute this Subscription Agreement, the
Confidential Private Placement Memorandum and the Exhibits attached thereto to
any person other than the subscriber and those persons, if any, retained to
advise such subscriber, and any disclosure of any of the contents hereof without
our prior written consent is prohibited.  Each prospective purchaser, by
accepting delivery of this Subscription Agreement, the Confidential Private
Placement Memorandum and the Exhibits attached thereto, agrees to the foregoing
and to make no photocopies of this Subscription Agreement or the Confidential
Private Placement Memorandum and the Exhibits attached thereto or any documents
delivered in connection herewith and if the subscriber does not purchase any
Units, or the offering is terminated, to return this Subscription Agreement and
the Confidential Private Placement Memorandum and the Exhibits attached thereto
and all such documents delivered herewith to us.


Each person receiving this Subscription Agreement and the Confidential Private
Placement and the Exhibits attached thereto, prior to delivery hereof, has
agreed, and its acceptance hereof constitutes its further agreement, that it
will hold the information contained or referred to herein and the transactions
contemplated hereby in confidence.


FOR FLORIDA RESIDENTS ONLY: PURSUANT TO SECTION 517.061(11)(A)(5) OF THE FLORIDA
SECURITIES ACT, WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY SALE
IN THE STATE OF FLORIDA IS VOIDABLE BY THE PURCHASER IN SUCH SALE EITHER WITHIN
THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER
TO THE ISSUER, AN AGENT OF THE ISSUER OR AN ESCROW AGENT OR WITHIN THREE (3)
DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER,
WHICHEVER OCCURS LATER.  EACH FLORIDA RESIDENT WHO SUBSCRIBES FOR THE PURCHASE
OF UNITS HAS THE RIGHT, PURSUANT TO SECTION 517.061(11)(A)(5) OF THE FLORIDA
SECURITIES ACT, TO WITHDRAW HIS, HER OR ITS SUBSCRIPTION FOR THE PURCHASE AND
RECEIVE A FULL REFUND OF ALL MONIES PAID WITHIN THREE (3) BUSINESS DAYS AFTER
THE EXECUTION OF THE SUBSCRIPTION AGREEMENT OR PAYMENT FOR THE PURCHASE HAS BEEN
MADE, WHICHEVER IS LATER.  WITHDRAWAL WILL BE WITHOUT ANY FURTHER LIABILITY TO
ANY PERSON.  TO ACCOMPLISH THIS WITHDRAWAL, A SUBSCRIBER NEED ONLY SEND A LETTER
OR TELEGRAM TO THE COMPANY C/O THOMAS BEVIVINO, EXECUTIVE VICE PRESIDENT AND
CHIEF FINANCIAL OFFICER, SEVERN BANCORP, INC., 200 WESTGATE CIRCLE, SUITE 200,
ANNAPOLIS, MARYLAND 21401, INDICATING HIS, HER OR ITS INTENTION TO WITHDRAW.
 
 
 
 

--------------------------------------------------------------------------------

 

 
SUCH LETTER OR TELEGRAM SHOULD BE SENT AND POSTMARKED PRIOR TO THE END OF THE
AFOREMENTIONED THIRD BUSINESS DAY.  IT IS ADVISABLE TO SEND SUCH LETTER BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ENSURE THAT IT IS RECEIVED AND ALSO
TO EVIDENCE THE TIME IT WAS MAILED.  IF THE REQUEST IS MADE ORALLY, IN PERSON OR
BY TELEPHONE TO AN OFFICER OF THE COMPANY, A WRITTEN CONFIRMATION THAT THE
REQUEST HAS BEEN RECEIVED SHOULD BE REQUESTED.


SUBSCRIPTION AGREEMENT
 
Parties:             Severn Bancorp, Inc.
a Maryland Corporation (the “Company”)
200 Westgate Circle
Annapolis, MD 21401


__________________________ (the “Subscriber”)
(Print Name)
 
__________________________
(Street Address)
 
__________________________
(City, State, Zip Code)


Date:                                       , 2008


 
BACKGROUND
 
The Company is offering to sell a minimum of 100 Units and a maximum of 250
Units in a private placement (the “Offering”).  Each Unit is being offered at a
purchase price of $100,000 per Unit and consists of 6,250 shares of Series A
Convertible Preferred Stock, par value $.01 per share, of the Company (the
“Preferred Stock”) with an aggregate liquidation preference of $50,000, and a
redeemable Subordinated Note in the original principal amount of $50,000
(“Subordinated Note”).  The Subscriber desires to purchase, and subject to
acceptance by the Company, the Company desires to sell, the number of Units
designated on the Signature Page of this Agreement, upon the terms and
conditions contained herein.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for the other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
 
1.  
SUBSCRIPTION

 
Subject to the terms and conditions set forth herein, the Subscriber hereby
subscribes for and agrees to purchase the number of Units designated on the
Signature Page of this Agreement at the purchase price per Unit of One Hundred
Thousand Dollars ($100,000) for total amount as set forth on the signature page
of this Agreement (the “Subscription Price”).  In payment of the Subscription
Price, Subscriber encloses herewith a check, bank draft or money order payable
to the order of “Severn Bancorp, Inc.” in the amount of the Subscription Price.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.  
SUBSCRIPTION IRREVOCABLE BY SUBSCRIBER BUT SUBJECT TO ACCEPTANCE OR REJECTION BY
THE COMPANY.

 
(a) Except as to Florida subscribers as  described above, this Subscription
Agreement is not, and shall not be, revocable by Subscriber.
 
(b) The Subscriber understands and agrees that: (i) this subscription shall not
be binding upon the Company until accepted by the Company, (ii) the Company
reserves the right to reject the Subscriber’s subscription for any reason or no
reason, (iii) the Company may accept this subscription in whole or in part and
(iv) the Company reserves the right, in its sole discretion, to accept
subscriptions for a partial Unit from any subscriber in the Offering.  The
Subscriber shall not have any recourse against the Company if the subscription
is rejected in whole or in part.  If the subscription is rejected, the Company
will promptly return to Subscriber, without deduction or interest, the rejected
Subscription Price.
 
3.  
SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES.

 
Subscriber hereby represents and warrants that:
 
(a) Subscriber has received, has carefully read and understands the Confidential
Private Placement Memorandum, dated August 7, 2008 and the Exhibits attached
thereto  (the “Memorandum”), including without limitation the Form of
Subordinated Note attached as Exhibit H to the Memorandum (“Form of Subordinated
Note”) and Form of Articles of Amendment attached as Exhibit J to the Memorandum
(“Form of Articles of Amendment”).  Subscriber has based his, her or its
decision to invest on the information contained in the Memorandum, has not been
furnished with any other offering literature or prospectus and has not received
any representations or warranties from the Company, the officers or directors of
the Company or any agent of any of the foregoing other than as set forth herein
or in the Memorandum.
 
(b) Subscriber has such knowledge and experience in financial and business
matters and that Subscriber is fully capable of evaluating the merits and risks
of the investment in the Company;
 
(c) Subscriber is acquiring the Units (and underlying securities) for
Subscriber’s own account, not for the account of any other person or entity, and
for investment and not with a view to resale or distribution and no other person
or entity has a direct or indirect beneficial ownership interest in the Units
(and underlying securities);
 
(d) Subscriber can bear the economic risk of losing Subscriber’s entire
investment;
 
(e) By reason of Subscriber’s business or financial experience, Subscriber has
the capacity and has taken all steps necessary to protect the Subscriber’s own
interests in connection with an investment in the Units (and underlying
securities);
 
(f) Subscriber has not paid or given any commission or other remuneration in
connection with the purchase of the Units (and underlying securities);
 
(g) The Units (and underlying securities) were not offered to the Subscriber by
means of any general solicitation or general advertising by the Company or any
person acting on its behalf, including, but not limited to: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio; or
(ii) any seminar or meeting to which the Subscriber was invited by any general
solicitation or general advertising;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(h) Subscriber (i) is at least twenty one (21) years of age (if the Subscriber
is a natural person, (ii) maintains his, her or its residence or principal place
of business (as applicable) (and is not a transient or temporary resident) at
the address shown on page 2 hereto and has no present intention of becoming a
resident or changing its principal place of business to another state or
jurisdiction, (iii) has adequate means of providing for his or her current needs
and personal contingencies (if the Subscriber is a natural person), (iv) has no
need for liquidity in the investment in the Units (and underlying securities),
(v) has investments in and commitments to non liquid investments which are, and
after the purchase of the Units (and underlying securities) will be, reasonable
in relation to his, her or its net worth and current needs, and (vi) is able to
bear the economic risk of losing his, her or its entire investment in the Units
(and underlying securities).  The Subscriber acknowledges and agrees that no
offer of the Units was made to the Subscriber in any state other than such state
of residence or principal place of business;
 
(i) Subscriber’s overall commitment to investments which are not readily
marketable is not disproportionate to Subscriber’s net worth, Subscriber’s
investment in the Units (and underlying securities) will not cause such overall
commitment to become excessive, and the investment is suitable for Subscriber
when viewed in light of Subscriber’s other securities holdings and Subscriber’s
financial situation and needs;
 
(j) Subscriber has adequate means of providing for Subscriber’s current needs
and contingencies;
 
(k) Subscriber has evaluated all the risks of investment in the Company,
including without limitation those set forth under “Risk Factors” in the
Memorandum, in Part I, Item 1.A "Risk Factors" in the Company's Annual Report on
Form 10-K included as Exhibit A to the Memorandum and in Part II, Item 1.A "Risk
Factors" in the Company’s Quarterly Report on Form 10-Q for the quarter ended
June 30, 2008 included as Exhibit C to the Memorandum;
 
(l) Subscriber has experience in evaluating and making investment decisions of
this kind;
 
(m) Subscriber has a reasonable understanding of the business in which the
Company is engaged;
 
(n) Subscriber is an “accredited investor” as defined in Rule 501 of Regulation
D under the Securities Act of 1933, as amended (the “Securities Act”) as
indicated on the signature page hereto;
 
(o) Subscriber otherwise meets any special suitability standards applicable to
the Subscriber’s state of residence or principal place of business (as
applicable);
 
(p) Subscriber has been furnished with all additional documents and information
which Subscriber has requested;
 
(q) Subscriber has had the opportunity to ask questions of and received answers
from the Company concerning the Company and the Units (and underlying
securities) and to obtain any additional information necessary to verify the
accuracy of the information furnished;
 
(r) Subscriber has relied only on the information contained herein and in the
Memorandum and the documents attached thereto as exhibits in determining to make
this subscription;
 
(s) Subscriber has not construed the contents of this Subscription Agreement (or
the Memorandum and any attachments thereto) or any prior or subsequent
communication from the Company or any of its directors, officers, employees,
financial advisors, attorneys, accountants or other agents as investment, legal
or tax advice.  The Subscriber has been advised to consult with the Subscriber’s
own financial advisor, attorneys, and other professional advisors as to
investment, legal, tax, or other related matters concerning the proposed
investment;
 
 
 
4

--------------------------------------------------------------------------------

 
 
(t) All documents, records and books pertaining to Subscriber’s investment have
been made available for inspection by Subscriber and by Subscriber’s attorney,
and/or Subscriber’s accountant and/or Subscriber’s representative, during
reasonable business hours at the Company’s principal place of business;
 
(u) Subscriber recognizes and understands that an investment in the Units (and
underlying securities) involves substantial risks and that the Subscriber may
lose all of the Subscriber’s investment.  Subscriber is fully aware of and
understands all of the risk factors relating the purchase thereof, including,
but not limited to, those set forth under “Risk Factors” in the Memorandum,  in
Item 1.A "Risk Factors" in the Company's Annual Report on Form 10-K included as
Exhibit A to the Memorandum and in Part II, Item 1.A "Risk Factors" in the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2008
included as Exhibit C to the Memorandum;
 
(v) Subscriber understands that the terms of the Offering (and the underlying
securities), including the purchase price per Unit, have been arbitrarily
determined by the Company and that no assurances have been given about the
increase in value, if any, of the Units (and underlying securities);
 
(w) Subscriber understands that the Units (and underlying securities) are being
offered and sold in reliance on specific exemptions from the registration
requirements of federal and state securities laws and that the Company and
controlling persons thereof are relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings set
forth herein to determine the applicability of such exemptions and the
suitability of the Subscriber to acquire the Units (and underlying securities),
and also to confirm that the Company is not required to register as an
investment company under the Investment Company Act of 1940;
 
(x) Subscriber understands that the offer and sale of the Units (and underlying
securities) have not been submitted to, reviewed by, nor have the merits of this
investment been endorsed or approved by any state or federal agency, commission,
authority or self-regulatory organization;
 
(y) The written information pertaining to Subscriber which Subscriber has
heretofore furnished to the Company, and all information pertaining to
Subscriber which is set forth in this Subscription Agreement (including in the
signature page hereto), is true and correct as of the date hereof and, if there
should be any material change in such information hereafter, Subscriber shall
promptly furnish such revised or corrected information to the Company;
 
(z) Subscriber has full right, power (and capacity, if the Subscriber is a
natural person) and authority to execute and deliver this Subscription Agreement
and to perform his, her or its other obligations hereunder, and if the
Subscriber is an entity, the person signing this Subscription Agreement on
behalf of such entity has been duly authorized by such entity to do so, and this
Subscription Agreement shall be enforceable against Subscriber in accordance
with its terms;
 
(aa) Subscriber understands, acknowledges and agrees that the Company is relying
solely upon the representations and warranties made herein in determining to
sell Subscriber the Units (and underlying securities); and
 
 
 
5

--------------------------------------------------------------------------------

 
 
(bb) Subscriber understands the meaning and legal consequences of the foregoing
representations and warranties and certifies that each of the foregoing
representations and warranties is true and correct as of the date hereof and
shall survive the execution hereof and the purchase of the Units (and underlying
securities).
 
4.  
TRANSFER RESTRICTIONS.

 
(a) Subscriber represents that Subscriber understands that the sale or transfer
of the Units (and underlying securities) are severely restricted and that:
 
(i) The Units (and underlying securities) have not been registered under the
Securities Act or the laws of any state or other jurisdiction.  The Units (and
underlying securities) can not be sold, transferred or otherwise disposed of by
Subscriber unless the Units (and underlying securities) are subsequently
registered under applicable law or an exemption from registration is
available.  The Company is not required to register the Units (and underlying
securities) or to make any exemption from registration available, and therefore,
the Subscriber may be precluded from selling, transferring or otherwise
disposing of the Units (and underlying securities) or any portion thereof and
may have to bear the economic risk of Subscriber’s investment for an indefinite
period of time; and
 
(ii) There is no public market and there will probably not be a public market
for the Units (and underlying Subordinated Note and Preferred Stock) and
Subscriber may not be able to sell the Units (and underlying Subordinated Note
and Preferred Stock) at prices equal to or greater than the price paid for them
or at all.  Accordingly, the Subscriber may have to bear the economic risk of
Subscriber’s investment for an indefinite period of time.
 
(b) Subscriber agrees that Subscriber will not sell, offer to sell, transfer or
otherwise dispose of the Units (and underlying securities) or any part thereof
or interest therein without registration under the Securities Act and applicable
state securities laws or an exemption from such registration, other than a sale
or transfer to the Company at an agreed upon price.
 
(c) Restrictive Legend and Stop Transfer Order.  The Subscriber acknowledges
that:
 
(i) any certificates representing the securities underlying the Units will bear
a legend similar to the following:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any
state.  The securities may not be offered, sold, transferred, pledged or
otherwise disposed of unless (i) there is an effective registration statement
under the Securities Act of 1933, as amended, and under any applicable state
securities laws,  or (ii)  the Company has received an opinion of counsel
satisfactory to the Company and its counsel that the proposed transaction will
be exempt from such registration; and
 
(ii) the Company reserves the right to place a stop order against any securities
underlying the Units and to refuse to effect any transfers thereof in the
absence of an effective registration statement with respect to thereto or in the
absence of an opinion of counsel to the Company that such transfer is exempt
from registration under the Securities Act and under applicable state securities
laws.
 
 
 
6

--------------------------------------------------------------------------------

 
 
5.  
INDEMNIFICATION AND HOLD HARMLESS.

 
Subscriber agrees that if Subscriber breaches any agreement, representation or
warranty Subscriber has made in this Subscription Agreement, Subscriber agrees
to indemnify and hold harmless the Company, including its directors, officers,
employees and shareholders, against any claim, liability, loss, damage or
expense (including attorneys’ fees and other costs of investigating and
litigating claims) caused, directly or indirectly, by Subscriber’s breach.
 
6.  
CONFIDENTIAL INFORMATION; NON-DISCLOSURE.

 
(a) Confidential Information.  Subscriber recognizes and acknowledges that this
Subscription Agreement creates a confidential relationship between Subscriber
and the Company and that any and all information provided in connection with
this offering, including but not limited to, finances, business strategies,
marketing and marketing strategies, products, policies, financial information,
documentation, and other such information, whether written, oral or otherwise,
is confidential in nature (hereinafter collectively referred to as “Company
Confidential Information”).  Company Confidential Information shall not include
information that: (x) is in the public domain through no breach of the
obligation of non-disclosure set forth below; (y) is independently communicated
to Subscriber by a third party free of any obligation of confidentiality; or (z)
is developed by Subscriber independently of and without reference to any Company
Confidential Information.  All Company Confidential Information supplied to
Subscriber hereunder is and shall remain the sole and exclusive property of the
Company.
 
(b) Non-Disclosure.  Subscriber agrees that, except as expressly authorized in
writing by the Company, Subscriber will not at any time disclose any Company
Confidential Information to any person whatsoever or use any Company
Confidential Information for any purpose other than in his, her or its role as
an investor in the Company.  Notwithstanding the foregoing, Subscriber may
disclose such Company Confidential Information to Subscriber’s personal advisors
provided that such advisors agree to be bound by the foregoing confidentiality
and non-disclosure provisions.
 
7.  
MISCELLANEOUS.

 
(a) Additional Information.  The Company may request from Subscriber such
additional information as it may deem necessary to evaluate the eligibility of
Subscriber to acquire Units (and underlying securities), and may request from
time to time such information as it may deem necessary to determine the
eligibility of Subscriber to hold the Units (and underlying securities) or to
enable the Company to determine the Company’s compliance with applicable
regulatory requirements, and the Subscriber agrees to provide such information
as may reasonably be requested.
 
(b) Acceptance or Rejection of Subscription. This Subscription Agreement shall
not be binding on the Company until it shall be accepted by the Company, such
acceptance to be indicated by the execution of this Subscription Agreement by
the Company.  The Company may reject this Subscription Agreement in whole or in
part, for any reason or no reason, in its sole and absolute discretion.
 
(c) Entire Understanding.  This Subscription Agreement states the entire
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements, with respect to the subject
matter hereof.
 
(d) Parties in Interest.  This Subscription Agreement, upon acceptance by the
Company, shall bind, benefit, and be enforceable by and against each party
hereto and his, her or its successor, assigns, heirs administrators and
executors.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
(e) Severability.  If any provision of this Subscription Agreement is construed
to be invalid, illegal or unenforceable, then the remaining provisions hereof
shall not be affected thereby and shall be enforceable without regard thereto.
 
(f) Section Headings.  Article and section headings in this Subscription
Agreement are for convenience of reference only, do not constitute a part of
this Subscription Agreement, and shall not affect its interpretation.
 
(g) References.  All words used in this Subscription Agreement shall be
construed to be of such number and gender as the context requires or
permits.  Unless a particular context clearly provides otherwise, the words
“hereof” and “hereunder” and similar references refer to this Subscription
Agreement in its entirety and not to any specific Section or subsection.
 
(h) Controlling Law.  THIS SUBSCRIPTION AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
[Remainder of page intentionally left blank.]
 

 
8

--------------------------------------------------------------------------------

 

ALL SUBSCRIBERS MUST COMPLETE AND SIGN BELOW
 
The Subscriber, by executing this Signature Page, hereby agrees to all the
terms, conditions, representations and warranties of this Subscription Agreement
and agrees to purchase the number of Units set forth below.
 
Number of Units subscribed for:  _____ Units


Subscription Price (number of Unit(s) subscribed for x
$100,000):   $_______________


Further, the Subscriber hereby represents and warrants that the Subscriber is an
"accredited investor" as defined in Regulation D under the Securities Act of
1933 as indicated below:


Please check and complete all applicable responses:
 
If the Subscriber is an individual:
 
¨  My individual net worth, or joint net worth with my spouse, currently exceeds
$1,000,000.  If this box is checked, please provide estimated net worth (may
include joint net worth with spouse):  $________________.
¨  I had an individual income in excess of $200,000 in each of 2006 and 2007 or
joint income with my spouse in excess of $300,000 in each of those years and I
have a reasonable expectation of reaching the same income level in 2008.  If
this box is checked, please provide income amounts for you and your spouse as
follows:
 
2006 (actual)                                           your income:
$___________                                                      spouse’s
income: $___________
2007 (actual)                                           your income:
$___________                                                      spouse’s
income: $___________
2008 (estimated)                                your income:
$___________                                                      spouse’s
income: $___________
 
¨  I am a director or executive officer of Severn Bancorp, Inc.
 
If the Subscriber is an entity:
 
¨  The entity is a bank as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the "Securities Act") or savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act.
¨  The entity is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934, as amended.
¨  The entity is an insurance company as defined in Section 2(13) of the
Securities Act.
¨ The entity is an investment company registered under the Investment Company
Act of 1940, as amended (the “1940 Act”) or a business development company as
defined in Section 2(a)(48) of the 1940 Act.
¨ The entity is a small business investment company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended.
¨ The entity is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees with total assets in excess of
$5,000,000.
Please continue on the following page.

 
 
 
9

--------------------------------------------------------------------------------

 
 
                        Please check and complete all applicable responses:
¨ The entity is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (“Employee Benefit Plan”) and
the investment decision is made by a plan fiduciary which is either a bank,
savings and loan association, insurance company or registered investment
advisor.
¨  The entity is an Employee Benefit Plan with assets in excess of $5,000,000.
¨  The entity is a self-directed Employee Benefit Plan where the investment
decisions are made solely by persons that are accredited investors.
¨  The entity is a private business development company as defined in Section
202(a)(22) of the 1940 Act.
¨  The entity is an organization described in section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Units offered,
with total assets in excess of $5,000,000.
¨ The entity is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by an accredited investor that has such knowledge and experience in
financial and business matters that he or she is capable of evaluating the
merits and risks of the prospective investment.
¨  All of the equity owners of the entity are accredited investors.  If this is
the only box checked, each of the owners must separately complete and sign pages
8 and 9.
The total assets of the entity as of a recent date are: $_______ as of
___________, 2008 (date)

 
        IN WITNESS WHEREOF, the Subscriber has executed and delivered this
Subscription Agreement on the date first above written.
 
INDIVIDUAL SUBSCRIBERS
ENTITY SUBSCRIBERS
   
_________________________________
_____________________________
Signature
Print Name of Entity
   
_________________________________
______________________________
Print Name
By: ___________________________
Authorized Signature
   
_________________________________
_______________________________
Signature of the Joint Subscriber (if any)
(if shares to be held in joint name)
Print Name and Title of Authorized Signer
   
_________________________________
 
Print Name of Joint Subscriber
     
Residence Address: ______________________
Principal Business Address: ________________
______________________________________
_______________________________________
Telephone: _____________________________
Telephone: ______________________________
   
Social Security No:  __________________
Tax I.D. Number:   __________________
Joint Subscriber
Social Security No:  __________________
 


 
10

--------------------------------------------------------------------------------

 

ACCEPTED AND APPROVED AS TO ___UNITS:
 
SEVERN BANCORP, INC.
 


 
By:                                                                      
         Name:
         Title:
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
[Company signature page to the Subscription Agreement]
 


 

 
11

--------------------------------------------------------------------------------

 




